PER CURIAM.
We affirm the final order of the Public Employees Relations Commission, which rejected the mitigated penalty recommended by the hearing officer and found “that the proven conduct was ... sufficiently serious to justify [Daniel] Goss’ dismissal” from the Department of Children and Families. Under section 447.208(3)(d), Florida Statutes (1997), whether Goss’ dismissal should be reduced to a lesser penalty “is a policy question for the Commission, not for the hearing officer, to decide.” Roberts v. Department of Corrections, 690 So.2d 1383, 1384 (Fla. 1st DCA 1997). See also Criminal Justice Standards and Training Comm’n v. Bradley, 596 So.2d 661 (Fla.1992); Rawls v. Public Employees Relations Comm’n, 743 So.2d 592 (Fla. 4th DCA 1999).
WEBSTER, DAVIS AND VAN NORTWICK, JJ., CONCUR.